Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 20 November 1791
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Nov. 20. 1791.

I now inclose you, and shall continue to do so, Fenno’s and Freneau’s papers. The latter in two papers a week will contain at least as much good matter as Bache’s six papers a week, and will be a relief to the post. Those I send you will enable our neighbors to judge whether Freneau is likely to answer their expectation. I have not given in Colo. Bell’s list of subscribers, because I do not know whether the post from Richmd. to Staunton is yet commenced. I observe that one fourth of the annual price is to be paid at the end of the first quarter. Consequently they may as well send it on at once.—This city is really in distress from the daily fires happening in it. For three or four weeks past they have scarcely been 24. hours  without one. While writing the present I have been called off by a cry of fire. Nobody doubts it to be the work of some incendiary, and nobody knows but it will fall on himself next. There are constant and increased patroles, but as yet to no effect. You will see by the papers that the revolution of France has wound up gloriously.—We are in hourly expectation of Stratton whom we know to have sailed for this place. Maria is well and joins me in affection to you all. Adieu, My dear Sir, yours sincerely,

Th: Jefferson

